Citation Nr: 0026597	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a left ring finger 
disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to August 
1997.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
hearing was scheduled for July 2000, but the veteran failed 
to appear.


REMAND

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran was diagnosed as having depression at a VA 
general medical examination in October 1997.  She has 
reported that she was treated for depression at Fort Eustis 
in early 1997 and that those records are kept separately from 
the other service medical records.  Also, as the veteran's 
representative notes in the VA Form 646 of July 1999, the 
veteran's separation examination report is not associated 
with the claims folder.  Therefore, it appears that all of 
the veteran's service medical records may not have been 
obtained, and the Board finds that further efforts should be 
made to secure those records and associate them with the 
claims folder. 

Regarding the veteran's left ring finger claim, post-service 
medical records indicate that she injured the finger in 
August 1997.  The veteran was discharged from service on 
August 8, 1997.  As the evidence shows that she has current 
disability related to this injury, the RO should have the 
veteran clarify the date and place of the injury.  

Inasmuch as any additional service medical records could 
impact the left ring finger and bilateral knee claims, these 
issues must be remanded as well.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
her an opportunity to provide additional 
argument and information to support her 
application for benefits.  This should 
include asking her to provide all medical 
evidence to support her lay assertions 
that she has depression, a left ring 
finger disability and bilateral knee 
disability due to disease or injury in 
service.  The veteran should also be 
asked to identify the approximate date 
and place of the injury to her left ring 
finger.  The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should use all available 
resources to obtain any additional 
service medical, psychiatric and 
hospitalization records.  This should 
include any records of psychiatric 
treatment at Fort Eustis.  

3.  Then, the RO should review the record 
to determine whether well-grounded claims 
have been submitted.  If it is determined 
that the claims are well grounded, then 
the RO should undertake a de novo review 
of the claims based on the evidentiary 
record in its entirety.  All indicated 
development should be undertaken in this 
regard.  Due consideration should be 
given to all pertinent laws and 
regulations.  

4.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



